DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The substitute specification filed May 4, 2020 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 has been considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 27, 38, 39, and 41-52 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hanon et al. (USPgPub 2008/0171079) and the corresponding sequence alignment of instant SEQ ID NO: 1 with Geneseq db acc no AEK44097 by Hanon 11-2006.
Hanon et al. anticipate a method for preventing herpes zoster (HZ) by administering  one dose of a composition comprising an immunogenic fragment of a Varicella Zoster Virus (VZV) .    
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 53-55 are rejected under 35 U.S.C. 103 as being unpatentable over Hanon et al. (USPgPub 2008/0171079), supra and Ariza-Heredia et al. (Human Vaccines and Immunotherapeutics. 2015; 11 (11): 2606-2614).

Hanon et al. do not teach administering the vaccines to individuals at least 30 days prior to scheduled immunosuppressive therapy.
Ariza-Heredia et al. teach subunit vaccines are recommended at least 2 weeks prior to the initiation of chemotherapy, see “Inactivated vaccines” on page 2606. In Table 3, Ariza-Heredia et al. teach VZV vaccine administration is contraindicated of given less than 4 weeks, i.e., 30 days, of starting chemotherapy.
One of ordinary skill in the art prior to the effective filing date would have been motivated to have administered the truncated VZV gE protein and adjuvant combination of Hanon et al. to individuals at least 30 days prior to scheduled immunosuppressive therapy, as taught by Ariza-Heredia et al., to preempt varicella infection associated with a live, attenuated VZV vaccine, see second paragraph under “Varicella and zoster vaccines” on page 2609 of Ariza-Heredia et al. and to maximize the immune response prior to immunosuppressive therapy and protect imminently immunosuppressed individuals from opportunistic VZV infection, see the abstract and “General Recommendations” of Ariza-Heredia et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for protecting or reducing the risk of VZV infection in individuals scheduled for immunosuppressive therapy, as taught by Ariza-Heredia et al., upon administration of the truncated VZV gE protein and adjuvant combination of Hanon et al., because Ariza-Heredia et al. teach that older individuals maintain benefits of VZV vaccines, “even if they become immunosuppressed”, see the paragraph bridging pages 2609-2610. 
s 40 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Hanon et al. and Ariza-Heredia et al. as applied to claims 27, 38, 39, and 41-55 above, and further in view of Meyer et al. (USPgPub 2016/0193324).
       	Hanon et al. teach sequential vaccination of a live, attenuated VZV vaccine prior to administration of the truncated VZV gE protein and adjuvant combination, see paragraphs [0078, 0079, 0117 “E” and “M” and claims 14, 17. 
Ariza-Heredia et al. teach VZV vaccine administration is contraindicated of given less than 4 weeks, i.e., 30 days, of starting chemotherapy, see Table 3.
Neither Hanon et al. nor Ariza-Heredia et al. teach administering the live, attenuated VZV at least three years prior to the truncated VZV gE protein and adjuvant combination.
Meyer et al. teach administering a live, attenuated VZV vaccine, followed by additional VZV vaccine dose after about 5 or 7 or 10 or 15 years or more, see paragraph [0056].
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date to have administered a live, attenuated VZV vaccine followed by administration of a truncated VZV gE protein and adjuvant combination, as taught by Hanon et al., at least three years later, taught by Meyer et al., to maintain and/or boost antibody titers or cell mediated response to VZV, see paragraph [0059] of Meyer et al. One of ordinary skill in the art prior to the effective filing date would have had a reasonable expectation of success for maintaining and/or boosting antibody titers or cell mediated response to VZV upon priming with a live, attenuated VZV vaccine followed by boosting with a truncated VZV gE protein and adjuvant combination because Hanon et al. teach sequential vaccination of a live, attenuated VZV vaccine prior to administration of the truncated VZV gE protein and adjuvant combination, see paragraphs [0078, 0079, 0117 “E” and “M” and claims 14, 17; and Ariza-Heredia et al. teach that older individuals maintain benefits of VZV vaccines, “even if they become immunosuppressed”, see the paragraph bridging pages 2609-2610. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/Primary Examiner, Art Unit 1648